Volkswagenwerk Aktiengesellschaft,    103 Nev. 329, 331, 741 P.2d 432, 433
                (1987) (noting that an untimely notice of appeal fails to vest jurisdiction in
                this court). Accordingly, we
                            ORDER this appeal DISMISSED.




                           7
                     $40"4/4.

                Douglas                                     Saitta
                                                                                       , J.




                cc: Hon. Deborah Schumacher, District Judge, Family Court Division
                     Pearl E.S.
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A